DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALIM SHARIF,
                                Appellant,

                                    v.

              CAMDEN SUMMIT PARTNERSHIP LP d/b/a
                    CAMDEN AVENTURA 505,
                          Appellee.

                               No. 4D21-53

                         [February 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Michael Davis, Judge; L.T. Case Nos. COSO18-011115
(60) and CACE19-011495 (AP).

  Alim Shariff, Hallandale Beach, pro se.

  Drew Beinhaker of Henschel and Beinhaker, P.A., Hollywood, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.